Citation Nr: 1545160	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a pulmonary disorder, including as a result of exposure to herbicides.

3.  Entitlement to service connection for a skin condition of the back (claimed as scars due to boils).

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for bilateral hearing loss prior to March 8, 2014, and in excess of 10 percent thereafter, to include special monthly compensation for deafness in both ears.  

6.  Entitlement to an initial compensable rating for a perforated right ear drum.

7.  Entitlement to a rating in excess of 30 percent for fracture of the left tibia and fibula, including entitlement to separate ratings for muscle and skeletal symptoms.

8.  Entitlement to a rating in excess of 10 percent for five scars, left thigh, with retained foreign body.

9.  Entitlement to a compensable rating for right thigh scars.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from June 2009 and July 2009 rating decisions issued by the RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at a hearing held at the RO before a Veterans Law Judge in April 2012.  A transcript of the hearing is of record.  In July 2015, the Board notified the Veteran that the Veterans Law Judge who had conducted the April 2012 hearing was no longer employed at the Board.  This notice provided him with 30 days to elect to have another hearing, but the Veteran did not respond with a request for a further hearing.  Accordingly, the Board finds that there remains no outstanding hearing request. 

The issues on appeal were previously remanded by the Board in January 2014 for further evidentiary development of requesting Social Security Administration (SSA) records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a May 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of (1) service connection for a bilateral knee disorder, to include as secondary to a service-connected disability; (2) service connection for a pulmonary disorder, including as a result of exposure to herbicides; (3) service connection for a skin condition of the back (claimed as scars due to boils); (4) service connection for an acquired psychiatric disorder, including PTSD; and (5) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  For the rating period prior to March 8, 2014, the Veteran's hearing was manifested by no more than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear with speech recognition scores of 94 percent in the right ear and of 96 percent in the left ear. 

2.  For the rating period beginning March 8, 2014, the Veteran's hearing was manifested by no more than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear with speech recognition scores of 84 percent in the right ear and of 80 percent in the left ear; the Veteran is not deaf in both ears.  

3.  The Veteran has a perforated right tympanic membrane.

4.  The Veteran's left leg disability has not manifested nonunion of the tibia and fibula with loose motion requiring a brace.

5.  Residuals associated with the Veteran's left leg fracture have resulted in moderate muscle symptoms involving muscle group XII.

6.  The Veteran's right and left thigh scars are not painful or unstable, deep and nonlinear in an area of at least 6 square inches (39 sq. cm.), and do not result in any disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to March 8, 2014, and in excess of 10 percent thereafter, to include special monthly compensation for deafness in both ears have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.350, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for a compensable rating for a perforated right ear drum have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6211 (2015).

3.  The criteria for a rating in excess of 30 percent for residuals of a left tibia and fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.

4.  The criteria for a separate 10 percent rating, but no higher, for muscle symptoms involving muscle group XII associated with the left tibia and fibula fracture have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5312.

5.  The criteria for a rating in excess of 10 percent for five scars, left thigh, with retained foreign body have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7802, 7804, 7805 (2015).

6.  The criteria for a compensable rating for right thigh scars have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the January and February 2009 notice letters sent prior to the initial denial of the claims on appeal, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The notices included provisions for disability ratings and for the effective date of the claim.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Further, regarding the initial rating claims on appeal, the Veteran is challenging the disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007). 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals decided herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals.  Although the Veteran's service connection claims are being remanded in order to obtain any outstanding service treatment records, the Veteran's claims for increased ratings would not be affected by any newly obtained service treatment records.  As such, a remand of the claims for higher disability ratings is not warranted.  Further, post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, to include a negative response from the SSA.  

The RO also provided the Veteran with VA medical examinations in January 2009, March 2009, June 2009, and March 2014.  The examination reports include all relevant findings and medical opinions needed to evaluate the claims.  The VA examiners considered the history of the claimed disabilities as provided through interviews with the Veteran, and performed thorough examinations of the Veteran.  The March 2009 VA audiology examiner specifically noted the effects of hearing loss on the Veteran's functional impairment and daily life.  Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007).  The VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  The VA examination results were considered and provide adequate evidence of the severity of the Veteran's disabilities.  For these reasons, the Board finds that the medical examination reports are adequate for the purposes of this adjudication, and there is no need for further medical examination or medical opinion. 

Neither the Veteran nor the attorney has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.
Rating for Bilateral Hearing Loss

In a June 2009 rating decision, the RO granted service connection for hearing loss and assigned a noncompensable evaluation effective January 30, 2009, the date of the Veteran's claim.  In a May 2015 rating decision, the RO increased the Veteran's disability rating to 10 percent effective March 8, 2014, the date of the most recent VA examination.  In June 2015, the Veteran filed a notice disagreement with the rating and effective date assigned in the May 2015 rating decision.  However, the staged rating is part and parcel of the Veteran's increased rating claim currently on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, a remand for the issuance of a statement of the case is not warranted.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  There are no exceptional patterns of hearing impairment demonstrated in this case.

Rating Period Prior to March 8, 2014

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding for an initial compensable disability rating for hearing loss for the rating period prior to March 8, 2014.

On the authorized VA audiological evaluation in March 2009, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
95
85
LEFT
15
25
70
70

Pure tone threshold averages were 64 decibels for the right ear and 45 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  

When applying the March 2009 pure tone average and the speech recognition score for the right ear to Table VI, the right ear is assigned a Level II.  When applying March 2009 pure tone average and the speech recognition score to Table VI, the left ear is assigned a Level I.  Applying those levels to Table VII results in a noncompensable (0 percent) rating for the bilateral hearing loss. 

Because a disability rating for bilateral hearing loss in excess of 0 percent is not warranted under Diagnostic Code 6100 based on the March 2009 VA audiology examination results, the only audiometric data relevant to the rating period of record, the Board finds that the criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met or approximated for the portion of the rating period prior to March 8, 2014.  38 C.F.R. § 4.85, Diagnostic Code 6100.




Rating Period Beginning March 8, 2014

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding a finding for a rating in excess of 10 percent for hearing loss for the period beginning March 8, 2014.

On the authorized VA audiological evaluation in March 2014, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
75
75
LEFT
30
50
80
80

Pure tone threshold averages were 58 decibels for the right ear and 60 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  

When applying the March 2014 pure tone average and the speech recognition score for the right ear to Table VI, the right ear is assigned a Level III.  When applying March 2014 pure tone average and the speech recognition score to Table VI, the left ear is assigned a Level IV.  Applying those levels to Table VII results in a 10 percent rating for the bilateral hearing loss. 

As such, a disability rating for bilateral hearing loss in excess of 10 percent is not warranted under Diagnostic Code 6100 based on the results of the VA audiology examination performed on March 8, 2014, the only audiometric data relevant to the rating period of record.  For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met or approximated at any time during the period beginning March 8, 2014.  38 C.F.R. § 4.85, Diagnostic Code 6100.

To the extent that the Veteran reports that his hearing acuity is worse than evaluated, for the rating period prior to and after March 8, 2014, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The Veteran also claims that he is entitled to special monthly compensation for deafness in both ears.  However, 38 C.F.R. § 3.350 (2015) only allows for special monthly compensation when a Veteran experiences deafness of both ears or experiences unilateral deafness in combination with service-connected blindness.  The medical evidence of record does not show that the Veteran experiences deafness in both ears.  As such, special monthly compensation is not applicable in this case.

Moreover, the Veteran contends that an earlier effective date for the 10 percent rating for hearing loss is warranted.  See June 2015 notice of disagreement.  As discussed above, the Board has considered whether initial higher ratings for hearing loss are warranted during the entire appeal period which included the period prior to the award of the 10 percent rating as of march 8, 2014.  This effectively addresses the contention that an earlier effective date for the 10 percent rating is warranted.  Further, it is noted that For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  If the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R.§ 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).  In this case, the evidence first demonstrates that the Veteran's hearing loss warranted a compensable rating on March 8, 2014, the date of the VA examination showing decreased hearing acuity.  As such, the earliest date for the award of the 10 percent disability rating is March 8, 2014.  

Rating for Perforated Right Ear Drum

The Veteran's service-connected perforated right ear drum has been rated as perforation of the tympanic membrane under 38 C.F.R. § 4.118, Diagnostic Code 6211.  

Diagnostic Code 6211 provides for a zero percent rating, and no higher, when there is perforation of a tympanic membrane.  38 C.F.R. § 4.87.

The Veteran contends that he has chronic ear infections as a possible residual of his perforated eardrum.  The Veteran is separately service connected for tinnitus and bilateral hearing loss, and to the extent these disabilities might be affected by the perforation, they have been rated separately and consequently are not for consideration when rating the perforation. 

In the March 2014 VA examination, the examiner noted that the Veteran had not been treated for a right ear infection in four or five years.  Moreover, the VA examiner discussed treatment records associated with the Veteran's right ear.  Specifically, it was noted that private treatment records showed that the Veteran was seen in November 2001 and was diagnosed with right otitis externa.  He was also seen in October 1998 for right ear discomfort; however, the provider's note stated that the Veteran appeared to have a left otitis externa and he was treated with Cortisporin and antibiotics.  The Veteran was seen in September 1983 complaining that his right ear had been "bothering him" for the past month or so.  The note stated that it seemed to originate when he went down a water slide.  He complained of losing his hearing from time to time and that there seemed to be a wax buildup.  It was noted that the right tympanic membrane was dull and yellowish and looked like a chronic serous otitis.  He was referred to ENT.  According to the March 2014 VA examiner, this evidence did not demonstrate chronic ear infections.  The examiner explained that the September 1986 note did not indicate an infection, but serous otitis.  The note in October 1998 was inconclusive as to which ear was affected.  The examiner also stated that earwax was not an infection.  Further, the examiner stated that, although the Veteran had a scarred, healed tympanic membrane which could cause decreased hearing, the Veteran was already service-connected for his hearing loss.   

The Board finds the March 2014 VA medical opinion to be highly probative regarding the Veteran's perforated ear drum disability and claimed ear infections.  The examiner interviewed the Veteran and discussed the Veteran's past medical treatment, which the Board finds to be consistent with the medical evidence of record.  The examiner also provided an opinion supported by a well-reasoned rationale.   

For these reasons, the Board finds that a compensable rating for a perforated right ear drum is not warranted.  As noted above, a noncompensable rating is the maximum evaluation allowed under Diagnostic Code 6211.  Further, the VA examiner opined that the evidence did not demonstrate chronic ear infections as a result of his right perforated ear drum.  Diagnostic Code 6210 provides for a 10 percent rating for chronic otitis externa.  The weight of the evidence does not demonstrate chronic otitis externa and therefore a 10 percent rating under Diagnostic Code 6210 is not warranted.  Accordingly, a compensable rating for a perforated right ear drum is not warranted.  

Rating for Residuals of a Left Tibia and Fibula Fracture

The Veteran maintains that a rating in excess of 30 percent is warranted for residuals associated with his left tibia and fibula fracture.

The Veteran's left leg disability is currently rated as 30 percent disabling under Diagnostic Code 5312-5262.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under Diagnostic Code 5262, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

In this case, the affected muscle, the anterior tibial muscle, is part of Group XII and is rated under Diagnostic Code 5312.  Under this diagnostic code, a slight disability is rated as noncompensable, a moderate disability is rated 10 percent, a moderately severe disability is rated 20 percent, and a severe disability is rated 30 percent. 
38 C.F.R. § 4.73, Diagnostic Code 5312.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 3 8 C.F.R. § 4.40 (2015).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015).

Upon review of all the evidence of record, the Board finds that a higher rating in excess of 30 percent is not warranted for the Veteran's left tibia/fibula fracture.  However, the Board finds that a separate 10 percent rating is warranted for moderate muscle symptoms associated with the Veteran's left leg disability.

The evidence includes a January 2009 VA joints examination.  During the evaluation, the Veteran reported increasing discomfort and progressive pain on prolonged standing.  He did not use any assistive devices and stated that he was unemployed at the present time.  He denied a history of flare-ups, but did note that he could only walk for short periods of time and was unable to stand for any long period of time.  Upon physical examination, the examiner noted that there was distorted alignment of the bone secondary to the fracture as well as distorted color of the skin.  Range of motion of the left ankle showed dorsiflexed from 0 to 15 degrees.  Plantar flexion was from 0 to 30 degrees.  There was good strength resistant in dorsiflexion and plantar flexion.  The Veteran was able to walk from the waiting room to the examining room with a limp due to a shorter left leg.  The Veteran had an appropriate posture change to compensate for the shortened limb.  

The Veteran was afforded another VA examination in June 2009 for his service-connected fracture of the left tibia and fibula disability.  The examiner noted that the Veteran walked from the waiting room to the examining room with a good gait, good posture, no pelvic tilt, and no limp.  He transferred from the chair to the examining table without any difficulty.  Inspection of the left lower leg showed a clear visible irregularity in line of the tibia site of previous fracture and a definite palpable, firm bony nodule.  There was good alignment of the bone.  The examiner also noted good strength in walking with no apparent difficulty in terms of function of the knee or the ankle.  Measurements of the length of the right and left leg showed that they were the same length.  It was further noted that the Veteran had no complaints at the time of evaluation and had not been to the VA for treatment of this problem prior to the examination.  He did not use assistive devices.  The Veteran denied flare-ups and there was no increased pain on walking.  

In a March 2014 VA knee and lower leg examination, the Veteran reported pain in the bones of the left lower leg and knee that occurred with cold and dampness.  He reported the pain as an 8 out of 10, with 10 being the most painful.  He reported using a cane and his flare-ups were noted to last three days.  The Veteran denied receiving treatment in the past 12 months due to a flare-up of the left lower leg.  Upon physical examination, left knee flexion was to 120 degrees and extension was normal to 0 degrees.  Repetitive testing of the left knee did not decrease range of motion.  Regarding function impairment, the examiner noted that the Veteran experienced less movement than normal, pain, and interference with sitting, standing, and weight-bearing.  There was no joint instability of the left knee.  

The March 2014 VA examiner also performed a muscle examination for the muscle group XII (associated with the Veteran's anterior muscles of the left leg).  The examiner noted that the Veteran had some impairment of muscle tonus and occasional weakness, fatigue, and pain.  There was no muscle atrophy, and muscle strength in the left knee was a 4 out of 5, with 5 being normal strength.  The Veteran did not use assistive devices.  The Veteran reported that when standing for more than 4 to 5 hours in a day, his left lower leg and knee would ache and he would experience "charlie horses" in the right thigh periodically.  He also stated that he was unable to sit for longer than a few hours without getting up and moving as his legs would cramp.

Upon review of all the evidence, lay and medical, the Board finds that a higher rating in excess of 30 percent under Diagnostic Code 5262 is not warranted.  The Veteran has not been shown to have nonunion of the tibia and fibula.  Further, although the Veteran reported occasionally using a cane, he does not require a brace as required by the 40 percent rating evaluation under Diagnostic Code 5262.  

Moreover, although the Veteran has been found to have some decreased range of motion in the left knee (flexion was limited to 120 degrees during the March 2014 VA examination), this does not more nearly approximate a higher rating under Diagnostic Code 5260 (limitation of knee extension).  The Veteran also had normal extension; as such, a higher rating under 5261 (limitation of knee extension) is also not warranted.  The Veteran has not been found to have lateral instability, ankylosis, or a meniscus condition relating to the left knee.  As such, a higher rating under thee diagnostic codes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259.   

The Board acknowledges that the Veteran has left leg pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher rating is not warranted under these provisions because the evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function to such a degree so as to warrant a rating in excess of 30 percent.  The Veteran reported that if he stands more than 4 to 5 hours in a day his left lower leg and knee will ache and he gets "charlie horses" in right thigh periodically.  He also stated that he was unable to sit for longer than a few hours without getting up and moving as his legs would cramp.  However, during the March 2014 VA examination, left knee flexion was to 120 degrees and extension was normal to 0 degrees.  Repetitive testing of the left knee did not decrease range of motion.  Further, the weight of the evidence shows that the Veteran does not require the use of assistive devices.  As such, the Board finds that a rating in excess of 30 percent for the Veteran's left leg disability is not warranted.

VA and private treatment records have been reviewed, but do not indicate that the Veteran's left leg disability has increased in severity sufficiently to warrant a rating in excess of 30 percent for the Veteran's left leg disability.

The Board does finds, however, that the Veteran is entitled to a separate 10 percent rating for muscle symptoms associated with his left leg disability.  During the March 2014 VA examination, the examiner indicated that the Veteran had injury to Muscle Group XII.  The examiner noted that the Veteran had some impairment of muscle tonus and that cardinal signs and symptoms were occasional weakness, fatigue, and pain.  Although there was no muscle atrophy, muscle strength was reduced in the left leg to a 4 out of 5, with 5 being normal strength.  The weight of the evidence demonstrates that the Veteran does not use assistive devices; however, he has reported that he occasionally uses a cane and is unable to stand more than 4 to 5 hours in a day as his left lower leg and knee ache.  He also stated that he was unable to sit for longer than a few hours without getting up and moving as his legs would cramp.  For these reasons, the Board finds that the Veteran's symptoms, to include decreased muscle strength, more nearly approximate a 10 percent rating under Diagnostic Code 5312.  

Accordingly, the Board finds that a higher rating in excess of 30 percent is not warranted for the Veteran's left tibia/fibula fracture.  The Board further finds that a separate 10 percent rating for moderate muscle symptoms associated with the Veteran's left leg disability is warranted. 




Right and Left Thigh Scars

The Veteran contends that a rating in excess of 10 percent for five scars on the left thigh and a compensable rating for right thigh scars is warranted.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The Veteran's claim was filed in January 2009; therefore, the revised rating criteria for scars are applicable in the present case.

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) to Diagnostic Code 7802 provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under the revised rating criteria, Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

The Veteran was afforded a VA scars examination in January 2009.  The examiner noted that the Veteran had a scar on the left side, lateral, about 5 cm below the knee, elongated 7 cm by 0.3 cm.  Also on the left side, the Veteran had a scar measuring 1cm by 0.5 cm and 0.2 cm deep.  All the scars were noted to be old, stable, uninflamed, and with no complications.  

In a June 2009 VA examination, the examiner noted that the scars caused by bone fracture at left shin area were 1 cm horizontal and 6 cm vertical with irregular
surface due to fracture of the bone.  The Veteran also had a scar at the medial calf measuring about 3 cm.  There was a scar at the knee area measuring at 3 cm.  The Veteran also had a scar in the right inner thigh measuring 3.1 cm and depressed about 0.3 cm.  There were three depressed scars about 1 x 1 cm at the right lateral aspect and at lateral aspect of the right thigh.  Those scars did not show inflammation, drainage, atrophy, or scaling.  The scar at the left shin was superficial, the medial calf scar was depressed, and the scar at the right knee was depressed.  The examiner stated that the Veteran's scars manifested no symptoms as they were all stable, uninflamed, and there were no complications at the time of examination. 

In the March 2014 VA knee examination, the examiner noted that the Veteran had scars, but they were not painful, unstable, and did not total an area greater than 39 square cm.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 10 percent for five scars on the left thigh and a compensable rating for right thigh scars is not warranted.  The Board finds that a preponderance of the evidence is against finding that the Veteran's right thigh scars are unstable or painful as contemplated by a 10 percent evaluation under Diagnostic Code 7804.  See 38 C.F.R. §§ 4.3, 4.7, 4.118.  Further, the Veteran has already been granted a 10 percent rating for his left thigh scars.  The Board will not disturb this rating.  The record shows five scars on the left leg.  The VA examinations above do not demonstrate that these scars are painful or unstable as no complications were noted during the examinations.  As such, the Board finds that a rating in excess of 10 percent for five scars on the left thigh and a compensable rating for right thigh scars is not warranted under Diagnostic Code 7804.

The Board has also considered whether higher evaluations are warranted under other potentially applicable Diagnostic Codes.  During the January 2009 VA examination, the examiner noted all of the Veteran's scars were old, stable, uninflamed, and with no complications.  In the June 2009 VA examination, the examiner stated that the Veteran's scars manifested no symptoms and they were all stable, uninflamed, and there were no complications at the time of examination. 
In the March 2014 VA knee examination, the examiner noted that the Veteran had scars, but they were not painful, unstable, and did not total an area greater than 39 square cm.  As such, higher ratings under Diagnostic Codes 7801 and 7802 are not warranted.  

Further, the Board finds that the Veteran's scars do not result in any disabling effects to warrant a rating under another appropriate diagnostic code in accordance with Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As the Board has discussed above, the VA examiners found the to be without complications.  The Board finds, therefore, that higher ratings are not warranted under Diagnostic Code 7805 based on disabling effects due to the Veteran's service-connected scars.

Extraschedular Consideration

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (2015) is warranted.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (i.e., 0 percent) schedular rating for bilateral hearing loss prior to March 8, 2014, and the 10 percent schedular rating thereafter.  The schedular criteria under Diagnostic Code 6100 for hearing loss consider the decibel loss and speech recognition ability resulting from hearing loss in both ears.  Based upon a combination of the percent of speech discrimination and the pure tone threshold average, a Roman numeral is designated for each ear, which represents the severity of hearing impairment for each ear.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 
38 C.F.R. §§ 4.85 and 4.86; see also 64 Fed. Reg. 25206 (May 11, 1999). 

Prior to March 8, 2014, the Veteran's hearing was manifested by no more than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear with speech recognition scores of 94 percent in the right ear and of 96 percent in the left ear.  Beginning March 8, 2014, the Veteran's hearing was manifested by no more than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear with lowest speech recognition scores of 84 percent in the right ear and 80 percent in the left ear.  The schedular criteria specifically provide for a 0 percent rating for the level of hearing impairment demonstrated prior to March 8, 2014, and a 10 percent rating thereafter. 

Regarding functional impairment, the Veteran has complained of ringing in the ears, difficulty hearing the television, and difficulty hearing while in church.  See March 2009 VA examination report.  During the April 2012 Board hearing, the Veteran also reported having difficulty hearing when background noise was present.  The Board finds that the Veteran's ringing in both ears is contemplated by the rating criteria for recurrent tinnitus.  A separate 10 percent schedular disability rating has been awarded for tinnitus; therefore, the same symptomatology may not be separately considered and compensated in the context of bilateral hearing loss.  
38 C.F.R. § 4.14 (2015).  

The Veteran's difficulty hearing the television, difficulty hearing while in church, and difficulty hearing while background noise is present are part of, similar to, and like speech discrimination ability.  Speech discrimination is defined as the ability to recognize spoken words, as measured by speech audiometry.  See Dorland's Illustrated Medical Dictionary 527 (30th ed. 2003).  The schedular criteria for evaluating a hearing impairment require consideration of speech discrimination, in addition to audiometric data.  38 C.F.R. § 4.85.  The Veteran's speech discrimination scores as demonstrated at the VA audiology examinations were specifically considered in the assignment of the staged schedular rating (i.e., 0 percent prior to March 8, 2014, and 10 percent thereafter).  Thus, the Veteran's functional impairment associated with his hearing disability is contemplated in the current schedular ratings.  The Board finds that the Veteran's complaints of hearing difficulty, as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology for hearing loss, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Regarding the Veteran's perforated ear drum disability, the rating criteria specifically address the Veteran's right ear drum problem.  The Veteran has not been found to have chronic ear infections associated with his ear drum disability.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned zero percent disability rating is appropriate.  Further, the Veteran has already been compensated for hearing loss and tinnitus.  Accordingly, a referral for extraschedular consideration is not warranted because his right ear drum disability is contemplated by the rating schedule.

In regard to the Veteran's residuals associated with his left leg fracture, the Veteran's disability has not manifested nonunion of the tibia and fibula requiring the use of a brace.  Further, the Veteran's decreased muscle strength has been adequately considered by the grant of a separate 10 percent rating under Diagnostic Code 5312.  

The schedular rating criteria, including Diagnostic Codes 7804 and 7805, specifically provide for disability ratings based on pain and disabling effects due to scars.  See 38 C.F.R. §§ 4.20, 4.21.  In this case, weighing the lay and medical evidence of record, the Veteran's scars are asymptomatic and do not result in any complications.  Thus, the Board finds that the Veteran's disability is contemplated by his currently assigned ratings.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's scars, and referral for consideration of an extraschedular evaluation is not warranted.

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's disabilities, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An initial compensable rating for bilateral hearing loss prior to March 8, 2014, and in excess of 10 percent thereafter, to include special monthly compensation for deafness in both ears is denied.

An initial compensable rating for a perforated right ear drum is denied.

A rating in excess of 30 percent for fracture of the left tibia and fibula is denied. 

A separate 10 percent rating for residuals of the left tibia fracture involving muscle group XII is granted.

A rating in excess of 10 percent for five scars, left thigh, with retained foreign body is denied.

A compensable rating for right thigh scars is denied.


REMAND

Service Connection Claims 

The June 2009 and July 2009 rating decisions currently on appeal and the July 2010 statement of the case show that service treatment records (STRs) from September 6, 1967 to January 20, 1970 were reviewed prior to adjudication of the Veteran's service connection claims.  However, a review of the record reveals that some of the Veteran's STRs appear to be missing as there is no separation examination report included and records regarding inservice treatment for service-connected multiple shrapnel wounds and fracture of the left tibia are not among the available STRs regarding this injury.

The record also does not contain a request from the AOJ for the Veteran's STRs.  Further, it does not appear that the Veteran was informed according to the provisions set forth in 38 C.F.R. § 3.159(e) (2015) that some of his records may be unavailable.  Accordingly, another attempt should be made to obtain any additional outstanding service treatment records according to the provisions of 38 C.F.R. 
§ 3.159.  VA has a duty to seek such records as they may impact the Veteran's service connection claims currently on appeal.

TDIU

As any decision with respect to the remanded claims on appeal may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for service connection still pending.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of these other claims.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain additional service treatment records from all possible sources, to include a request to the National Personnel Records Center (NPRC) and any other appropriate records repository for the Veteran's service treatment records, to include all clinical records, pertaining to his period of active service from September 1967 to January 1970.  (Note: The Veteran was treated in March 1969 as the Navy Hospital in Newport, Rhode Island for multiple shrapnel wounds to the body). 

If no further records are found, a report should be prepared detailing what attempts were made, with notice being given to the Veteran along with an opportunity to prove any service treatment records which may be in his possession.

2.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


